DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant argues that Gilles does not disclose both “a first flexible light-transmissive electrode” and “a second flexible light-transmissive electrode,” 
Applicant further arguesargues that the photoconductive layer as described in Gillies, is an insulator and logically, the photoconductive layer (18) cannot be both light-activated and light-transmissive. That is, the light must be absorbed by the photoconductive layer to affect the photoconductivity, as described in Gillies.
Examiner respectively disagrees.  Any material can be both absorbing and transmitting.  The difference is in the wavelength of the light striking the material.  PVK as taught by Gillies as one possibility of the photoconductive material has transmissivity in the visible region (approx. 400nm - 700nm) is absorptive in the IR and some UV regions.  The photoconductivity is frequency dependent. Although the cited reference is different from the described in the application, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 was filed after the mailing date of the non-Final Rejection on 9/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims and 1 and 3-11 are rejected under 35 U.S.C. 102 a1/a2 as being anticipated by Gillies (US 2008/0316580) (utilizing Fernando Rodriguez-Mas et. al. “Expanded Electroluminescence in High Load CdS  Nanocrystals PVK-Based LEDs”, nanomaterials 2019,9,1212; to teach inherency).

Regarding claim 1, Gillies discloses (fig. 1-3, 6a,b, 7) a woven material (para. 0028) made from a plurality of individual strips (10) of electrophoretic material (paragraph 0030), 

a second flexible electrode (20, para. 0027, 0028, 0033), 
and a plurality of electrically charged particles (24, 26) disposed in a fluid and capable of moving through the fluid under the influence of an electric field (charged particles 24, 26 will flow when an electrical field is acting on them, para. 0030, 0031), 
where the plurality of electrically charged particles are disposed between the first flexible light-transmissive electrode and the second flexible light-transmissive electrode (charged particles 24, 26 within capsules 16 are positioned between 18 and 20 as shown in figure 1).
Gillies inherently teaches that the second flexible electrode is light-transmissive.  Gillies in paragraph 0049 teaches the utilization of PVK has the layer coating the conductive fiber 12.  As shown in fig. 1 of Rodrigues –Mas that PVK has a near zero absorbance in the visible light region.

Regarding claim 3, Gillies discloses where the electrically charged particles disposed in a fluid and capable of moving through the fluid under the influence of an electric field are contained in (figure 1) a plurality of capsules (16).

Regarding claim 4, Gillies discloses where the electrically charged particles disposed in a fluid and capable of moving through the fluid under the influence of an electric field are dispersed as a plurality of discrete droplets in a polymer binder (PDLC; dye, para. 0053).

Regarding claim 5, Gillies discloses where each individual strip of electrophoretic material comprises a first optical transmission state and a second optical transmission state, where the first and second optical transmission states vary in opacity (changing light source changes movement of electrophoretic particles and optical characteristics change appearance of fibre 10, para. 0033).

Regarding claim 6, Gillies discloses where the first or the second optical transmission state allows greater than 50% of the incident visible light to be transmitted through the electrophoretic material (when 20 is substantially optically transparent, para. 0033).

Regarding claim 7, Gillies discloses where the woven material additionally includes fabric strips (fibres 10 are woven as a patch of fabric, para. 0028, 0047, fig. 3, 7).

Regarding claim 8, Gillies discloses where the individual strips of electrophoretic material are woven in a first direction and the fabric strips are woven in a second direction (fibre 10 in figure 1 is woven into display rows and columns in figure 2, and the rectangular flexible display device 22 is incorporated into a garment 34 in figure 3; see also para. 0034).



Regarding claim 10, Gillies discloses where the woven material includes equal surface areas of fabric and electrophoretic material (compare surface area of display 22 which equals surface area over shirt pocket in fig. 2, 3, para. 0036).

Regarding claim 11, Gillies discloses where a portion of the electrically charged particles have a color selected from red, green, blue, cyan, magenta, yellow, and white (24 white, para. 0030, 0033).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.